Citation Nr: 1547887	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than August 2011 for the grant of service connection for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

The Veteran served on active duty from August 1985 to December 2005.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  In December 2005, prior to separation from active duty, the Veteran claimed entitlement to service connection for "left hip osteoarthritis of the pelvic region" and for "low back disc protrusion L4-5 (disc narrowing, L5-S1 disc bulge), left sciatic just above the knee, constant pain that worsens with prolonged standing and sitting, stiffness with overuse and limited range of motion," along with other additional claims.  In March 2006, service connection for left hip polyarthralgia was denied as having no relation to service.  Service connection for lumbar degenerative disc disease of the L5-S1 with thoracic strain was granted.  The decision indicated that during the VA examination, there was no complaint of radiating pain, nor were any abnormalities found during the neurological portion.  He did not appeal the March 2006 decision and it became final.

2.   To the extent that a distinct claim for service connection of sciatica was included in his December 2005 claim, that claim was implicitly denied in the March 2006 rating decision discussion regarding the symptomatology associated with the low back.  In that decision, it was specifically noted that there were no neurological abnormalities identified or diagnosed.

3.  No other formal or informal claim to service connect left lower extremity radiculopathy has been received by VA prior to the Veteran's August 2011 claim for an increased rating for his low back disability.

4.  Relevant service treatment records (STRs) were received after the March 2006 denial; de novo review of the record would have revealed a lumbar radiculopathy diagnosis in January 2005, during active duty service.  Radiculopathy is an "other organic disease of the nervous system," that is also a current diagnosis.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision is final, and contained an implicit denial of the Veteran's claim for left sciatic.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104(a), 3.155, 3.156(a), 3.160(d), 20.1103 (2015); Cogburn v. Shinseki, 24 Vet. App. 205, 213 (2010).  

2.  An earlier effective date of January 2006 is granted for service connection of left lower extremity radiculopathy.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective date

The RO has assigned an effective date of August 1, 2011, for the award of service connection for radiculopathy of the left leg, based upon the date of receipt of the Veteran's claim for an increase disability rating for his service connected lumbar spine disability.  He seeks the assignment of an earlier effective date, contending that it should be in or around December 2005, the date of his initial claim.  He argues that his left hip was misdiagnosed with polyarthralgia during the December 2005 VA examination, and that the diagnosis should have instead been radiculopathy.   

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).  The same applies for the effective dates of grants based on reopening a claim that has been finally denied and subsequently reopened by the receipt of new and material evidence; that is, the effective date is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r) (2015).  The effective date for an increase in disability ratings is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date, otherwise it is the date of the claim.  38 C.F.R. § 3.400(o)(2).

 A rating decision becomes final if an appeal is not timely perfected.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  Previous determinations that are final will be accepted as correct in the absence of a collateral attack showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2015).  There has been no allegation of CUE here, which must be specifically pled.  Andre v. West, 14 Vet. App. 7 (2000).  As the Board is not deciding a CUE motion, there will be no prejudice to the Veteran if he brings such a motion in the future.

The Veteran separated from active duty in December 2005, and his initial claim was filed that same month.  He filed for service connection for "left hip osteoarthritis of the pelvic region" and for "low back disc protrusion L4-5 (disc narrowing, L5-S1 disc bulge), left sciatic just above the knee, constant pain that worsens with prolonged standing and sitting, stiffness with overuse and limited range of motion," (along with some other claims).  He was given a VA examination in December 2005.  During the examination, he complained of constant pain in the left hip.  Diagnostic testing was normal, and he was diagnosed with polyarthralgia of the hip, although there were no significant objective findings, with unknown etiology.  It was not attributed to service.  In regards to his back, he was found to have limited motion and pain that was attributed to service.  He denied having paresthesias, paresis, numbness, or weakness of the extremities, and also bowel or bladder troubles, and erectile dysfunction.  The neurological portion of the examination was normal.  Subsequently, service connection was denied for the left hip but granted for the low back.  Service connection was not established for radiculopathy because it was not diagnosed; but, left sciatica was not specifically denied.

The Board finds, however, that radiculopathy was implicitly denied.  A claim for benefits remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c).  The Veteran's claim included "left sciatic just above the knee," which was not listed on the March 2006 decision as a separate claim.  Under certain circumstances, a claim will be deemed to have been denied and finally adjudicated even though the decision-makers did not expressly address the claim in the decision.  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  That is, a pending claim can be resolved by a later adjudication of an identical claim or the adjudication of a related claim, if the later or related decision provides sufficient notice to the claimant that the pending claim has been finally resolved.  Jones v. Shinseki, 619 F.3d 1368, 1372 (Fed. Cir. 2010).

Before applying the implicit denial doctrine, several factors should be considered.  Cogburn v. Shinseki, 24 Vet. App. 205, 213 (2010).  The first is the specificity of the claims or the relatedness of the claims.  Id.  Here, the claim for left sciatic just above the knee was closely related to his claim for lumbar disc protrusion as the former is often caused by the latter.  Indeed, the Veteran has linked the two issues in his initial December 2005 claim for service connection.  The second factor is whether the decision alludes to the pending claim in such a way that it can be reasonably inferred that the claim was denied.  Id.  Here, the decision noted that the Veteran denied neurological symptoms during the back examination, and that there was no evidence or complaint of radiating pain.  It also noted the neurological portion of the examination was normal.  As the Veteran connected left sciatic above the knee to his low back claim, the Board finds that he should have been able to reasonably infer from the language in the March 2006 decision that left sciatic symptoms were not found or diagnosed, and were not being service connected.   The third factor is timing of the claims.  Id, at 213.  Here, they were filed contemporaneously and resolved contemporaneously.  The fourth factor is whether the claimant is represented.  Id.  Here, the Veteran was not represented by an attorney.  He was represented by a Veterans Service Organization (VSO), but there were no arguments filed in regard to his claims at that time.  

The Board finds that the claims were closely related, filed contemporaneously, and that any claim for left sciatic, including radiculopathy, was denied.  This denial is reasonably clear from the decision discussion noting there no complaints or evidence of radiating pain or other neurological abnormality during the examination.  He also had a representative, who should have been available to clear up any confusion that he may have had.  For these reasons, the Board finds that any claim for left sciatic was considered and implicitly denied in the March 2006 decision.  Cogburn, Adams, Jones, supra. 

The Veteran did not appeal any portion of the March 2006 decision, and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2015).

VA's statutory duty to assist requires a liberally reading of all documents submitted to include all issues presented.  Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, VA is not required to conjure up issues that are not raised.  Brannon v. West, 12 Vet. App. 32 (1998).  The Board has reviewed the record, and there are no communications other than the December 2005 claim for service connection, and the August 2011 claim for an increased rating, that could be construed as a claim for left hip radiculopathy. 

The Board observes that some of the Veteran's service treatment records (STRs) were associated with his claims file in July 2009 and in August 2015.  If relevant official service department records, which had not been associated with the claims file when the original decision was made, are later obtained, VA will reconsider the claim on a de novo basis.  38 C.F.R. § 3.156(c) (2015).  The initial March 2006 decision indicated that review of STRs dated from August 1985 to June 2005 had occurred, therefore it is unclear which, if any, of these later received records had not been previously reviewed.  His STRs do show radiculopathy.  The March 2006 decision does not discuss any of the STRs that show or suggest this diagnosis (e.g., July 2003, January 2005), so, in giving him the benefit of the doubt, the Board finds those records were not initially reviewed.     

Certain diseases are considered chronic, per se, and will be presumed to have been incurred in service if manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Radiculopathy, as an "other organic disease of the nervous system," qualifies as a chronic disability.  However, if chronicity of disease is legitimately questionable, as it is here because it was not diagnosed at the December 2005 VA examination, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of establishing service connection.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, service connection under 38 C.F.R. § 3.303(b) can be established by competent and credible evidence demonstrating: (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Here, it is obvious radiculopathy was noted in service.  His post-service treatment records show many years of pain and complaints, but no diagnosis until 2011.  VA treatment shows that it was misunderstood and provisionally diagnosed for many years.  In October 2009, his physician speculated that there may be impingement causing pain, possibly inflammatory arthropathy.  In June 2009, it was questioned as possible bursitis or tendonitis.  In March 2011, his orthopedist diagnosed lumbar radiculopathy.  

Therefore, the Board finds that the effective date for service connection of radiculopathy should be January 2006, the day after separation from active duty service.  38 C.F.R. § 3.156(c).






ORDER

An effective date of January 2006 is granted for radiculopathy of the left leg.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


